DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 August 2020 have been considered by the examiner.

Drawings
The drawings filed on 24 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a printer having a control unit (370) configured to control the movable blade drive unit (226) based on the width and the thickness of the paper (120) and the moving distance of the movable blade (222) detected by the distance sensor (260) after the standby position sensor (290a, 290b) detects that the movable blade (222) is at the standby position (PA, PB), and cause the movable blade drive unit (226) to generate a driving force that changes according to the width and the thickness of the paper (120), and a position of the movable blade (222) in the width direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-4 are allowable because they depend from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US PGPub 2013/0202342 A1 to Kosuge et al. discloses adjusting a driving force of the cutting based on a size of the medium and media type (¶0008-0013), however Kosuge does not disclose a control unit (370) configured to control the movable blade drive unit (226) based on the width and the thickness of the paper (120) and the moving distance of the movable blade (222) detected by the distance sensor (260) after the standby position sensor (290a, 290b) detects that the movable blade (222) is at the standby position (PA, PB), and cause the movable blade drive unit (226) to generate a driving force that changes according to the width and the thickness of the paper (120), and a position of the movable blade (222) in the width direction.

CN206039268 U to Long discloses a cutting control system that sets the cutting depth, speed, knife distance and other parameters.  However, Long does not disclose a printer having a control unit (370) configured to control the movable blade drive unit (226) based on the width and the thickness of the paper (120) and the moving distance of the movable blade (222) detected by the distance sensor (260) after the standby position sensor (290a, 290b) detects that the movable blade (222) is at the standby position (PA, PB), and cause the movable blade drive unit (226) to generate a driving force that changes according to the width and the thickness of the paper (120), and a position of the movable blade (222) in the width direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547. The examiner can normally be reached M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853